      Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                             CRIMINAL ACTION

 VERSUS                                                               NO. 15-293

 THIERING PINN                                                        SECTION “A”


                                  ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 716) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Thiering Pinn. The Government

opposes this Motion. (Rec. Doc. 718). For the following reasons, the motion is denied.

       I.     BACKGROUND

       On May 3, 2016, Pinn pleaded guilty to Count 1 of the Superseding Indictment that

charged him with conspiracy to distribute and to possess with the intent to distribute 500

grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

846. (Rec. Doc. 716). This Court sentenced him to 124 months of imprisonment. (Rec. Doc.

718). Pinn has served 62 months of that sentence and is currently housed at FCI Pollock in

Pollock, Louisiana. Id. He has a projected release date of November 8, 2024. Id. On February

1, 2021, Pinn filed a Motion for Compassionate Release because of the COVID-19 outbreak,

and the Court will now address the merits of his motion.

       II.    DISCUSSION

              A. Exhaustion of Remedies

       Pinn filed his motion for a sentence modification under the First Step Act of 2018. He

asks the Court to grant him compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

This statute allows for the modification of a term of imprisonment upon a finding that certain

extraordinary and compelling reasons warrant a reduction in an inmate's sentence. As


                                         Page 1 of 6
         Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 2 of 6




amended by the First Step Act in December of 2018, the compassionate release provision

provides that:

          (c) Modification of an Imposed Term of Imprisonment — the court may not
          modify a term of imprisonment once it has been imposed except that—

                         (1) in any case—

                                 (A) the court, upon motion of the Director of the Bureau
                                 of Prisons, or upon motion of the defendant after the
                                 defendant has fully exhausted all administrative rights to
                                 appeal a failure of the Bureau of Prisons to bring a motion
                                 on the defendant's behalf or the lapse of 30 days from the
                                 receipt of such a request by the warden of the defendant's
                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing
                                 Commission[.]1

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the Bureau of Prisons (“BOP”), the First Step Act of 2018 amended

the statute to allow prisoners to petition the district courts as set forth above. However, as the

statute makes clear, prior to filing motions for release in the district court, a prisoner must first

exhaust his administrative remedies either by fully exhausting administrative appeals of the

BOP's decision not to file a motion for compassionate release on his behalf, or by filing the

motion with the court after a lapse of 30 days from the date of the warden's receipt of his

request for release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative-



1
    18 U.S.C. § 3582(c)(1)(A).

                                              Page 2 of 6
      Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 3 of 6




exhaustion provision is set out in mandatory terms—the district court can modify a sentence

only after the defendant has exhausted administrative remedies. This mandatory language

includes no exceptions, equitable or otherwise.

       Here, Pinn submitted a written request to the warden on December 2, 2020, which

was over 30 days before the filing of his motion with this Court. (Rec. Doc. 718 10-11). Thus,

Pinn has satisfied the exhaustion requirements of 18 U.S.C. § 3852(c)(1)(A). Accordingly, the

Court will next consider whether there are extraordinary and compelling reasons for granting

Pinn’s Motion for Compassionate Release.

               B. Extraordinary and Compelling Reasons

       28 U.S.C. § 994(t) provides: “[t]he Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title

18, shall describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.

Accordingly, the relevant policy statement of the Commission is binding on the Court.2

       The Sentencing Guidelines policy statement appears at § 1B1.13 and provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,”

and the Court determines that “the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).” Additionally, in application note 1

to the policy statement, the Commission identifies the “extraordinary and compelling reasons”

that may justify compassionate release. The note provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the

2
 See Dillon v. United States, 560 U.S. 817, 827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a
sentencing reduction based on a retroactive guideline amendment, “if such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission,” the Commission’s pertinent
policy statements are binding on the Court).

                                           Page 3 of 6
      Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 4 of 6




       community], extraordinary and compelling reasons exist under any of the
       circumstances set forth below:
          (A) Medical Condition of the Defendant.—
              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis
              of life expectancy (i.e., a probability of death within a specific time
              period) is not required. Examples include metastatic solid-tumor
              cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
              and advanced dementia.
              (ii) The defendant is—
                  (I) suffering from a serious physical or medical condition,
                  (II) suffering from a serious functional or cognitive impairment, or
                  (III) experiencing deteriorating physical or mental health because of
                  the aging process, that substantially diminishes the ability of the
                  defendant to provide self-care within the environment of a
                  correctional facility and from which he or she is not expected to
                  recover.
         (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging
process; and (iii) has served at least 10 years or 75 percent of his or her term of
imprisonment, whichever is less.
          (C) Family Circumstances.—
              (i) The death or incapacitation of the caregiver of the defendant’s minor
              child or minor children.
              (ii) The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the
              spouse or registered partner.
          (D) Other Reasons.—As determined by the Director of the Bureau of
          Prisons, there exists in the defendant’s case an extraordinary and
          compelling reason other than, or in combination with, the reasons described
          in subdivisions (A) through (C).

       Generally, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397,

at *4 (M.D. La. Apr. 1, 2020) (Dick, J.). The defendant also has the burden to “demonstrate

that he ‘is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).’” United States v. Reed, 464 F. Supp. 3d 854, 860 (E.D. La. 2020)

(Fallon, J.) (quoting U.S.S.G. § 1B1.13). If a defendant fails to satisfy this burden, a district

                                          Page 4 of 6
      Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 5 of 6




court may deny relief on this basis without reaching whether a defendant has “extraordinary

and compelling” reasons for release. See United States v. Samak, No. CR 91-189, 2020 WL

4050365, at *5 (E.D. La. July 20, 2020) (district court did not reach question of whether

defendant had established extraordinary and compelling circumstances because, even if he

had, defendant was not entitled to compassionate release given nature of his offenses and

impact his crimes left on his victims and despite his having served 30 years of his life

sentence), aff’d, 832 F. App’x 330 (5th Cir. 2020).

       Here, the Court finds that Pinn has failed to present evidence of extraordinary and

compelling reasons to modify his prison sentence. Indeed, he has produced no medical

evidence of any condition or diagnosis to satisfy his burden to establish his entitlement to a

sentence reduction. Pinn’s medical history only indicates drug use disorders and temporary

conditions, like ankle pain or dental problems. (Rec. Doc. 719-2). He also asserts that he

suffers from “undue worry, stress, and anxiety” (Rec. Doc. 716 at 7), but he has produced no

medical evidence to support this. None of Pinn’s medical conditions place him at an increased

risk of severe illness from COVID-19.3 Moreover, “the fear of a communicable disease” does

not “warrant[ ] a sentence modification.” Clark, 2020 WL 1557397, at *4.

       Pinn has not identified a medical condition that falls within one of the CDC categories

that presents a likelihood of a severe outcome from COVID-19 from which he is unlikely to

recover and which interferes with his ability to provide self-care. Rather, Pinn points to family

circumstances as the individualized basis for his motion. Specifically, he argues that his family

circumstances have changed because of the loss of two of his grandparents and one of his

cousins, all due to COVID-19, as well as the tragic loss of his young son in an ATV accident,



3
 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
precautions%2Fgroups-at-higher-risk.html.

                                           Page 5 of 6
      Case 2:15-cr-00293-JCZ-JVM Document 721 Filed 03/22/21 Page 6 of 6




which has created funeral expenses and caused ongoing hardships to family members. (Rec.

Doc. 716 at 4). Pinn argues that his family needs his help financially and that his children

need their father’s emotional support. Id.

       Under the guidelines, family circumstances may constitute “extraordinary and

compelling reasons” under the compassionate release statute in the cases of (1) “[t]he death

or incapacitation of the caregiver of the defendant’s minor child or minor children,” and (2)

“[t]he incapacitation of the defendant’s spouse or registered partner when the defendant

would be the only available caregiver for the spouse or registered partner.” U.S.S.G. §

1B1.13, application note 1(C). Pinn has not alleged either situation here.

       Additionally, Pinn has failed to demonstrate that he is not a danger to the safety of any

other person or to the community. This case was Pinn’s fourth conviction for drug dealing,

and his criminal history shows a series of drug distribution convictions throughout his adult

life, starting at age 18 and continuing until his arrest for the instant case, which he committed

while on parole for his 2012 arrest. (Rec. Doc. 389 ¶¶ 141-147). Further, his prison

disciplinary records show two infractions in the second half of 2020. (Rec. Doc. 716-3 at 1).

Thus, Pinn has not established that “extraordinary and compelling reasons” exist for his

release based on COVID-19 concerns.

       Accordingly;

       IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 716)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Thiering Pinn is DENIED.



                                                       _________________________________
       March 19, 2021                                            JUDGE JAY C. ZAINEY
                                                         UNITED STATES DISTRICT JUDGE




                                             Page 6 of 6
